DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 5/25/22 and the amendment of claims has been entered.  


Election/Restrictions
Applicant's election with traverse of Group II was previously acknowledged. Applicant’s election of Hemophilia A as the species of disease, FAM-Tds and cysteine (C-terminal addition) for prosecution was acknowledged.  
In the reply filed 5/25/22, Applicants amended claims 124. 
	Claims 39 and 108-127 read on the elected Group II and species and are under consideration. 

				

				Claim Rejections-Withdrawn
	The rejection of claim 124 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claim. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 108-127 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a blood coagulation disorder with a peptide comprising an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions, does not reasonably provide enablement for treatment in a subject being at risk from a blood coagulation disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 39 is directed to a method of treating a subject suffering from a blood coagulation disorder or being at risk of a suffering from a blood coagulation disorder comprising administering a peptide comprising an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions. 

 

(2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 39 is drawn to treatment of subject suffering or at risk of suffering from a blood coagulation disorder. With respect to the limitation “being at risk of suffering from a disease” the claim is extremely broad and includes subject that do not have a blood coagulation disorder due to the limitation “at risk”. Therefore, the patient population includes all subjects and is not limited to subjects that have disease.

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The prior art is enabling for treatment of a blood coagulation disorder with the claimed peptide.  However, the art is not enabled for treatment of a subject at risk of suffering from a blood coagulation disorder with the claimed peptide. 
Mast (Tissue Factor Pathway Inhibitor: Multiple anticoagulant Activities for a Single Protein (Arterioscler Thromb Vasc Biol. 2016;36(1):9-14) teaches that TFPI is an anticoagulant protein that inhibits early phases of the procoagulant response (Abstract). Mast teaches blocking TFPI activity restores thrombin generation through the extrinsic blood coagulation pathway and restores hemostasis in several animal models of hemophilia (p. 5, last para.). It should be noted that the claimed peptide inhibits TFPI activity (claim 111). Therefore, the art is enabled for treating hemophilia (a blood coagulation disorder) with TFPI inhibitors. There was no teaching that the TFPI peptide could treat a subject at risk of a blood coagulation disorder.  
In contrast, there was no art that teach the claimed peptide or other TFPI inhibitor peptides for treatment of patients at risk of a blood coagulation disorder. 
There was no art that teaches the claimed peptide for treatment of patients at risk of blood coagulation disorders.  Therefore, it would be highly unpredictable and require undue experimentation to determine if the claimed peptide would be capable of treating a subject at risk of suffering from coagulation disorder because the patient population includes all subjects and is not limited to subjects that have disease.
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, different diseases have distinct etiologies and pathologies. Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
It would be highly unpredictable given the art and the breadth of the claims to determine if an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions is capable of treating subjects at risk of suffering from a blood coagulation disorder.



(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential for the claimed peptides to increase blood clot formation and treat the blood coagulation disorder in a subject. The function of TFPI is well known in the art. 
In contrast, the applicant provides little in way of direction or guidance regarding treating a subject or subject at risk of blood coagulation disorders. There was no disclosure of prophylaxis of coagulation disorder. There was no disclosure of treating subject “at risk” of suffering from a blood coagulation disorder. There was no disclosure of identifying patients at risk of the different coagulation disorder. For example, claim 124 includes blood loss and hemorrhagic conditions induced by trauma. It would require undue experimentation and be highly unpredictable to identify the patient population at risk of blood loss and hemorrhagic conditions induced by trauma. For example, every person that is in a car would be a population “at risk of blood loss” or “hemorrhagic condition induced by trauma”. There is no teaching in the art or the instant specification that would suggest the claimed compound would be able to prevent such conditions. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of subjects at risk of suffering from a blood coagulation disorder with an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for the treatment of a blood coagulation disorder with an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions, but is not enabled for the treatment of a subject at risk of suffering from a blood coagulation disorder with an amino acid having at least 80% sequence identity SEQ ID NO: 1334 or a variant of SEQ ID NO: 1334 comprising one or two amino acid substitutions, deletions or insertions. 

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. Applicants argue that TFPI is the primary inhibitor of early stages of blood coagulation cascade through high affinity inhibition of the two major coagulation protease cofactor complexes. Thus, blocking the inhibitory effect of these two major protease cofactor complexes and both the intrinsic and extrinsic pathways via administering the claimed peptides removed TFPI’s breaks on the coagulation pathway, therefore enhancing thrombin formation. Applicants argue that therefore, administration of the claimed peptides leads to prophylactic treatment of a subject at risk of suffering from a blood coagulation disorder. Applicants argue that the clinical demonstration of prophylactic treatment of a subject being at risk from suffering from a blood coagulation disorder was confirmed by both phase 2 trials with the anti-TFPI antibody, concizumab across all hemophilia subtypes assessed (see Shapiro). 
This argument is not persuasive for the reasons presented above. As indicated in the scope of enablement rejection, the application is not enabled for treatment of a subject at risk of a blood coagulation disorder. The Examiner agrees that the claims are enabled for treating a subject suffering from a blood coagulation disorder. There was no disclosure of identifying patients at risk of the different coagulation disorder. For example, claim 124 includes blood loss and hemorrhagic conditions induced by trauma. It would require undue experimentation and be highly unpredictable to identify the patient population at risk of blood loss and hemorrhagic conditions induced by trauma. For example, every person that is in a car would be a population “at risk of blood loss” or “hemorrhagic condition induced by trauma”. There is no teaching in the art or the instant specification that would suggest the claimed compound would be able to prevent such conditions. With respect to the Shapiro reference, the Applicants provided an abstract of the article (not entire article). The Shapiro reference teaches prevention of bleeding episodes in patients with hemophilia. Therefore, the subject is suffering from a blood coagulation disorder (hemophilia). The Shapiro reference does not teach treatment of a subject that is at risk of suffering from a blood coagulation disorder because the patient population is suffering from hemophilia. 
For the reasons presented above, the rejection is maintained. 




Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654